Title: Conversation with George Hammond, [23 December 1794–5 January 1795]
From: Hammond, George,Hamilton, Alexander
To: 


[Philadelphia, December 23, 1794–January 5, 1795]
Although I have had no reason to suspect, that this government has ever deviated from the resolution, which I have formerly attributed to it, of declining to enter into any political connexion with Sweden and Denmark, I have nevertheless, since the receipt of your Lordship’s last instructions, renewed my enquiries upon the subject, in an incidental conversation with Mr. Hamilton, from whom I have had the satisfaction of learning that, since his last communication to me respecting it, the propriety of this connexion has been discussed by the American ministers, who concur in opinion that, in no political situation of this country, would such a measure be expedient; as it would involve it in engagements with powers, with which it can have no common interest, and from which, in the moment of difficulty or danger it would derive no benefit or assistance. Exclusively of these obvious considerations, which dictates this policy, this country is generally in too unsettled a state, to admit of its entangling itself in connexions, which might eventually have a tendency to add a participation in the disputes of Europe to the internal causes of agitation. I could not with propriety attempt to discover from Mr. Hamilton whether the attention of this government had been directed to this object, in consequence, of the communications of Mr. D’Engerstroem to Mr. Pinckney (as mentioned in your Lordship’s No. 12) or of any more recent or formal overtures on the part of Sweden. I might have been inclined to conjecture that some proposition on this point had been made by the Court of Denmark, through the medium of General Walterstorff (the Governor of Santa Cruz) who has been some months in this country; had I not collected from various quarters, and positively from Mr. Hamilton, that General Walterstorff is charged with no public mission whatsoever, and that his visit to this city is merely of a private nature. In any case the result has been such as I have stated.
